Name: Commission Regulation (EEC) No 1480/79 of 16 July 1979 amending Regulation (EEC) No 651/71 on certain detailed rules for the application of export refunds on oil seeds
 Type: Regulation
 Subject Matter: trade policy;  plant product
 Date Published: nan

 17 . 7 . 79 Official Journal of the European Communities No L 180/ 13 COMMISSION REGULATION (EEC) No 1480/79 of 16 July 1979 amending Regulation (EEC) No 651 /71 on certain detailed rules for the applica ­ tion of export refunds on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 590/79 (2 ), and in particular Article 28 (3) thereof, Having regard to Council Regulation No 142/67/EEC of 21 June 1967 on export refunds on colza, rape and sunflower seeds (3 ), as last amended by Regulation (EEC) No 2429/72 (4 ), and in particular Articles 5 (3) and (6) thereof, Whereas Article 4 of Commission Regulation (EEC) No 651 /71 (5 ) lays down the conditions for payment of the export refund when exporting to a compulsory destination in accordance with Article 13 (2) of Commission Regulation (EEC) No 2041 /75 (6), as last amended by Regulation (EEC) No 1479/79 ( 7) ; whereas the latter Regulation has discontinued the provision for export to a compulsory destination ; whereas Article 4 of Regulation (EEC) No 651 /71 should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 4 of Regulation (EEC) No 651 /71 is hereby repealed . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 July 1979 . For the Commission Finn GUNDELACH Vice-President (2 ) OJ No L 78 , 30 . 3 . 1979 , p. 1 . (') OJ No 172, 30 . 9 . 1966, p. 3025/66. (3 ) OJ No 125, 26 . 6 . 1967, p. 2461 /67. (4 ) OJ No L 204, 23 . 11 . 1972, p. 1 . (5 ) OJ No L 75, 30 . 3 . 1971 , p. 16 . (*) OJ No L 213 , 11 . 8 . 1975, p. 1 . ( 7) See page 12 of this Official Journal .